Citation Nr: 1629779	
Decision Date: 07/26/16    Archive Date: 08/04/16	

DOCKET NO.  11-26 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a compensable disability rating for service-connected bilateral foot callosities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
	
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

In September 2014, the Board remanded these matters to the RO for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claims in the December 2014 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Veteran was furnished with a Statement of the Case on three additional issues in February 2016 but has not perfected an appeal on that matter to date. Accordingly, these issues are not presently before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An August 2010 VA treatment record shows that the Veteran is currently in receipt of Social Security Disability benefits since May 2010 for traumatic brain injury, PTSD, and depression.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA. Thus, a remand is necessary to obtain any outstanding SSA disability determination(s) and associated medical records.

With respect to the Veteran's increased disability rating for bilateral foot callosities, the Veteran's disability is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7819.  The Veteran's service-connected callosities of the bilateral foot are not specifically rated in the schedule and are rated by analogy under 7819 for benign skin neoplasms.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  In this case, the Veteran's callosities of the bilateral foot are a skin condition and therefore, the condition could be rated under 7819.  However, the medical and lay evidence shows that the Veteran's calluses cause pain in his feet resulting in him having problems standing and walking for more than two hours at a time.  Thus, the symptoms of his service-connected bilateral foot callosities may more closely approximate other injuries of the foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which would encompass pain and the functional impact of the service-connected disability on his foot.  As the Veteran has not been provided with a VA examination that evaluates foot disabilities, the Board concludes that the Veteran should be provided with VA examination of the skin and foot to be able to adequately determine the nature and current severity of his service-connected callosities of the bilateral foot and the appropriate analogous rating criteria.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his claims on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA medical examination of the feet and skin to evaluate the nature and current severity of his service-connected bilateral foot callosities.  The electronic claims file must be made available to the examiner for review in connection with the examinations and the examination reports must reflect that such a review was conducted.  All indicated tests and studies should be completed.  The examiner should document the results of all tests and studies completed, as well as, the subjective symptoms reported by the Veteran.

The examiner must test the range of motion of the bilateral foot in active motion, passive motion, weight-bearing, and nonweight-bearing.  

 In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Finally, the examiner is requested to discuss the functional impact of the Veteran's bilateral foot callosities, as well as his other service-connected disabilities, on his ability to obtain and maintain substantially gainful employment.  All opinions must be supported by a rationale.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




